Title: To James Madison from Thomas Hanna, 22 June 1814
From: Hanna, Thomas
To: Madison, James


        
          Sir
          Lancaster 22d. June [1814].
        
        It is with no little degree of diffidence I lift up my pen to write you—necessity blended with my present situation calls loudly on me to attend to this truly arduous task. I therefore beseech you to read this epistle where none may interupt you from it you will draw what conclusions your Judgment and wisdom will naturally direct respecting me. Oh! That a good & a gracious God may put it into your heart to sympathise with me in my unforseen callamity. I never had the honor nor pleasure of seeing you nor worthy good and greatly beloved predecessor (Mr. J.) Be that as it may my Brother Andrew Hanna of the late house of Warner of Baltimore who is now no more in conjunction with me was as warm advocates for you & Mr. J. as any that ever breathed in this world of woe sin & sorrow. I was a wholesale Merht. on Bowleys wharf in Baltimore for nearly ten years where I had accumulated a handsome little fortune but by my too many shipments to the Island of Trinidad I lost my all. I had to call my Creditors together. I gave up to them all my houses and property altho they were not fully paid—they were satisfied & pitied me. I sought no Benefit of any act as the law directs provided for insolvents—oh no—I done what duty & Justice required of me & left myself without any thing and as Antecedently my Creditors had known my fidelity towards them in a day of prosperty I gave them nothing less to think of me in a day of

adversity.
   * A little prior to laying on the first Embargo.
 My good Brother who was then living proposed to establish me in my mercantile line of Business in the Year 1812—But alas! it was in that Year he was suddenly called from the scene of tryal trouble & woe. Twelve Years he was in business & in his line of Business as a printer & stationer with Mr. Warner he left his little family seventy Thousand Dollars. He was all life & animation. He was beloved by all that ever seen or knowed him. He was the scholar the Gentleman and the Christian. Nothing were all my losses in comparison to that change that nature required of this pure patriot. After this my pious & Godly wife died and left me two dear infants. If one wave of the sea follows another in succession so have my recent troubles been. I pass this. I went over to the Eastern shore to teach a school. I soon got a large enough one. I was in the midst of apparent Gentlemen who were formerly customers of mine on Bowleys wharf. There they never questioned my adherence to one or another party. But when I was reduced to teach a School among them they must Know what principles I maintained. By pure & sound reasoning I let them fully know in that case what I was. I do most solemly declare that had You been with me where these pretend Gentlemen were one night they would have torn You & Mr. Je. to pieces—suffice it to say their languige was seditious—treasonable—diabolical & murderous.
        The[y] swore eternal vengance against me if I spoke a word in behalf of You any more. Good as my berth [w]as I would not stay there any more. I calld. together the Trustees of the School. They solicited me to continue, but all in vain altho I had the scholars prepared for an exhibition & examination under the inspection of the Trustees.
        I then left this den of Fs. in Fe. garments & came up to Lancaster (Pen) where I understood they were chiefly Republicans. I soon found that there were too many teachers for the number of schools that could be obtained. I was destitute of friends—of resources & of money. I took sick and was soon restored by a worthy Gentleman a Physician here. As soon as I recovered I could only see one alternative left remaining for me & that was either to go & enlist or suffer this I had to realize which I surely never anticipated. But the Judge of all the earth has appointed me my destiny he surely will do what is right. What recently I earned by industry in the schoolkeeping I remitted to my poor infants. I also sent them all that I got of Bounty money. Oh Good heavens what a change on me. A greater contrast cannot be between that of day & night when compared with my former and present situation. Here I am in a rendevouze. I eat little. I scarcely sleep any at all. My heart is almost Broke my tongue is silent I sink under this load. These waters of Marah it is too reluctant for me to drink a cup of them for most assuredly the[y] are too bitter for me. Well

may it be said with propriety respecting me that I am a Brother Born to Adversity. Agreeably to this simple but honest & condensed narrative I have elucidated in an abridged form some of my recent misfortunes. Sorry to the soul am I for troubling You with what You are not interested in & from even this—yes even this I must use the words of the celebrate Pope—“Teach me to feel anothers woe.”
        My God is my witness & he alone. If ever I seen the oppressed Mercht. suffer at my hand altho indebpted to me—the naked back—the hungry soul—The widow & the Fatherless I duly attended to when it was in my power to relive them but on this it would be imprudent for to expatiate any more.
        Dear sir If that God who is not given to change nor liable to err has made You great as well as good he has had some design in it that none could foresee nor prevent. I pity you, I have pitied you—heavy is Your burthen great is Your difficulties altho raised to the highest situation this great growing and extensive Empire can place You in—i.e. the Citizens of it. In spite of a designing Clintonian & F. & Ty. Faction. God grant you to steer through the various vicissitudes and perigrinations of Your last days equal to that of Your former ones so that Generations Yet unborn may have this expresio⟨n⟩ written indeliably on their minds respecting You until […] shall be no more. “O Gloria Fugientibus Sequitur.” Please sir after You read this letter which I have written in a hurry think on me. I do not wish to be discharged—oh no—that would display what delicacy forbids me to express—all I want of You is to grant me some preferment so that I may not entirely sink under this cruel load that I am unable to bear. If there be any Bowels and mercies if any love & sympathy—If an[y] consolation in Christ think on me! If You do not see prudent to prefer me in the Army please to have me at least appointed a Chaplain to these soldiers—When I may read lectures & sermons as well as pray with & for them. I am in my Judgment a Presbyterian & I trust truly orthodox in my principles. The ensign whose name is Means and a sergeant Coulter use Kindness & tenderness towards me. Let it please your Excellency to write me on the receipt of this and altho I never saw you I can appeal to my God that I wish you to prosper both for time & eternity as much as any living this day. (Your goodly Lady excepted). I would not write to You on this subject so freely was it not the sole propensity of my heart & soul. And now may he that formed you for his own glory be with you here & hereafter & direct You in this & all that may come before You is the earnest wish of Yours with profound respect
        
          Thomas Hanna
        
        
          N.B. Lancaster 22nd. June. U.S. Infantry 5th. Regmt. Your Excellency will make what arrangements for me You will see prudent from this direction—farewell.
        
       